Citation Nr: 0806179	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  99-18 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a genitourinary 
disorder, claimed as urethritis and/or benign prostatic 
hypertrophy.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The veteran retired from the military after serving over 20 
years on active duty from November 1950 until January 1972. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 1999 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

To support his claim, the veteran testified at a hearing 
before RO personnel in October 1999.  In addition, he 
testified at a March 2002 videoconference hearing before the 
Board, chaired by a Veterans Law Judge (VLJ) who has since 
retired.  So in June 2007, the Board sent the veteran a 
letter offering him another hearing before a different VLJ 
that will ultimately decide this appeal.  See 38 U.S.C.A. 
§ 7107(c) (West 2002); 38 C.F.R. § 20.707 (2007) (the Board 
member who conducts the hearing will participate in making 
the final determination of the claim).  The veteran responded 
to this letter in July 2007, indicating that he wanted a 
Travel Board hearing with a different VLJ.  Although the 
veteran was scheduled for a Travel Board hearing before a 
different VLJ, he nonetheless failed to report to this 
hearing scheduled in December 2007.  He has not explained his 
absence or requested to reschedule the hearing.  Therefore, 
the Board hearing request is considered withdrawn.  See 38 
C.F.R. § 20.704(d).

The Board remanded this case in June 2003 and August 2007 
for further development.  




FINDING OF FACT

The veteran does not currently have urethritis, and there is 
no competent or credible evidence of a link between his 
current benign prostatic hypertrophy and his period of active 
military service.  


CONCLUSION OF LAW

A genitourinary disorder was not incurred in or aggravated by 
military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a VCAA letters dated in July 
2003 and March 2006, the RO advised the veteran of the 
evidence needed to substantiate his service-connection claim 
and explained what evidence VA was obligated to obtain or to 
assist him in obtaining and what information or evidence he 
was responsible for providing.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Furthermore, the March 2006 letter from the RO further 
advised him that a disability rating and an effective date 
will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).    

With regard to the timing of the VCAA notices provided, in 
Pelegrini II the U.S. Court of Appeals for Veterans Claims 
(Court) held that where, as here, § 5103(a) notice was not 
mandated at the time of the initial Agency of Original 
Jurisdiction (i.e., AOJ/RO) decision, the AOJ did not err in 
not providing this notice.  Rather, the appellant has the 
right to a content-complying notice and proper subsequent VA 
process.  Pelegrini II, 18 Vet. App. at 120.  The Federal 
Circuit Court and Veterans Claims Court have since 
interpreted this to mean providing any necessary notice and 
going back and readjudicating the claim, such that the 
essential fairness of the adjudication - as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (where the 
Federal Circuit Court held that a statement of the case (SOC) 
or supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, after providing VCAA notice in July 2003 and March 
2006, the RO went back and readjudicated the claim in the 
February 2007 SSOC.  So after providing the required notices, 
the RO reconsidered the claim - including addressing any 
additional evidence received in response to the notices.  So 
the timing defect in the notice has been rectified.

Neither letter, however, satisfied the fourth element of VCAA 
notice by asking the veteran to provide any evidence in his 
possession pertaining to his claim or something to the effect 
that he should "give us everything you've got pertaining to 
your claim[]".  Pelegrini II, 18 Vet. App. at 120-21.  This 
"fourth element" notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  But see VA Office of General 
Counsel (OGC) Prec. Opinion 1-2004 (Feb. 24, 2004) 
(indicating § 5103(a) does not require VA to seek evidence 
from a claimant other than that identified by VA as necessary 
to substantiate the claim, therefore concluding that the 
fourth element of the VCAA notice cited in Pelegrini v. 
Principi 17 Vet. App. 412 (2004) (Pelegrini I) - identical 
to the language in Pelegrini II, is mere dictum and therefore 
not binding on VA).  The Board is bound by the precedent 
opinions of VA's General Counsel as the chief legal officer 
of the Department.  See 38 U.S.C.A. § 7104(c).

In any event, in Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), the Federal Circuit Court held that any error by 
VA in providing the notice required by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1), concerning 
any element of a claim, is presumed prejudicial.  Further, 
VA, not the veteran, has the burden of rebutting this 
presumption by showing the error was not prejudicial to the 
veteran in that it does not affect the essential fairness of 
the adjudication.  To do this, VA must demonstrate:  (1) that 
any defect was cured by actual knowledge on the part of the 
claimant (see Vazquez-Flores v. Peake, No. 05-0355, slip op. 
at 12 (U.S. Vet. App. January 30, 2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim"); (2) 
that a reasonable person could be expected to understand from 
the notice what was needed; or (3) that a benefit could not 
have been awarded as a matter of law.  Additionally, 
consideration should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 9 (U.S. 
Vet. App. January 30, 2008).

Here, the Board finds that the presumption of prejudice due 
to any content error by not providing fourth element VCAA 
notice has been rebutted:  (1) based on the communications 
sent to the veteran over the course of this appeal, he 
clearly has actual knowledge of the evidence he is required 
to submit; and (2) based on his contentions and the 
communications provided to him by VA over the course of this 
appeal, he reasonably understands from the notices provided 
what was needed.

Specifically, the veteran submitted personal statements, 
hearing testimony, and duplicate service medical records 
(SMRs) showing actual knowledge of the evidence required to 
prove his claim.  In addition, the actual notices provided by 
VA are clear and pertinent to his contentions, such that a 
reasonable person could understand what was required to prove 
this claim.  Further, with regard to the fourth element of 
VCAA notice, the VCAA letter dated in July 2003 advised him 
to submit "any additional information or evidence."  Thus, 
he was aware that additional evidence was required to 
substantiate his claim.  He has not indicated that any 
additional private or VA medical evidence remains 
outstanding.  Thus, any content error has not affected the 
essential fairness of the adjudication.  Overall, even though 
VA, under Sanders, may have erred by not providing fourth 
element VCAA notice, the veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of 
his claim.  Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006).

As for the duty to assist, the RO has obtained his SMRs, VA 
treatment records, and post-service Keesler Air Force Base 
(AFB) and Reserve Officer Training Corps (ROTC) records.  He 
also had several VA genitourinary examinations, and a nexus 
opinion was obtained.  In addition, he testified at a hearing 
before RO personnel and at a Board videoconference hearing.  
The veteran has not provided authorization for any additional 
private medical records.  The Board is also satisfied as to 
compliance with its June 2003 and August 2007 remand 
directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

When SMRs are lost or missing, the Court has held that VA has 
a heightened duty "to consider the applicability of the 
benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran's medical records have been destroyed."  Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  Here, although the 
majority of his SMRs have been obtained, the veteran 
indicated that SMRs may be missing for the time period 
between November 1950 to August 1952.  In May 2004, the 
National Personnel Records Center (NPRC) indicated any 
missing SMRs from this time period may have been destroyed in 
the fire at the NPRC in St. Louis, Missouri in July 1973, but 
that all available SMRs had previously been sent.  The Board 
finds no basis for further pursuit of these records, as such 
efforts would be futile.  38 C.F.R. § 3.159(c)(2) and (3).  
Overall, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.  

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury sustained 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. 
§§ 3.303, 3.306.  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996). 

A disorder also may be service connected if the evidence of 
record reveals the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  
A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 
495-496.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

In Washington v. Nicholson, 19 Vet. App. 362, 368 (2005), 
another case wherein the veteran's SMRs were missing, the 
Court held that a veteran was competent to report about 
factual matters of which he had "first-hand" knowledge, 
which the Court specifically indicated, in that case, 
included experiencing pain in his right hip and thigh during 
service, reporting to sick call, and undergoing physical 
therapy.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis 

The veteran maintains that his current genitourinary 
disorders, claimed as urethritis and benign prostatic 
hypertrophy are related to treatment for urethritis during 
service in the 1950s and 1960s.  He asserts that, since the 
time of his retirement from service in January 1972, these 
urinary problems have occasionally flared up.  He 
specifically contends that he has experienced symptoms of 
nocturia, postvoid dribbling, weakening of the urinary 
stream, and hesitancy.  See his November 1998 claim; 
September 1999 personal statement; personnel hearing 
testimony at pages 16-18; videoconference hearing testimony 
at pages 6, 7, 8, and 12; and the report of the April 2003 VA 
genitourinary examiner.     

As explained, the first requirement for any service-
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  
Considering this, a VA genitourinary examiner in January 1999 
and April 2003 diagnosed the veteran with benign prostatic 
hypertrophy.  Earlier VA treatment and Keesler AFB treatment 
records dated in 1994 and 1999 also show treatment for benign 
prostatic hypertrophy.  Thus, there is sufficient evidence of 
a current genitourinary disorder - more specifically, benign 
prostatic hypertrophy.  Id.   However, although Keesler AFB 
records show earlier treatment for another genitourinary 
disorder - namely, urethritis in 1986, there has been no 
recent treatment for this disorder.  In fact, the April 2003 
VA genitourinary examiner specifically assessed that there 
was no current medical evidence of urethritis.  Absent 
evidence of a current disability service connection cannot be 
granted for urethritis.  See, too, Degmetich v. Brown, 8 Vet. 
App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that 
compensation may only be awarded to an applicant who has a 
disability existing on the date of the application, and not 
for a past disability).
  
Consequently, the determinative issue in this case is whether 
his current benign prostatic hypertrophy is somehow 
attributable to the veteran's military service, including 
documented treatment for urethritis during service.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

All of his SMRs dated from November 1950 to August 1971 show 
no treatment or diagnosis of benign prostatic hypertrophy.  
However, treatment for urethritis was documented in June 
1955, March 1956, and March 1957.  The veteran also asserts 
that he was frequently treated for symptoms of urethritis in 
1951, but that his SMRs disclosing this earlier treatment are 
missing.  In any event, he is competent to report in-service 
urinary symptoms during 1951, especially given the fact that 
his SMRs may be missing between November 1950 to August 1952.  
Washington, 19 Vet. App. at 368; Layno, 6 Vet. App. at 469.  
See, too, 38 C.F.R. § 3.159(a)(2).  
However, his remaining SMRs show no other complaint, 
treatment, or diagnosis of a genitourinary disorder.  In 
fact, according to the reports of SMR periodic examinations 
conducted in November 1953, November 1954, October 1958, 
December 1959, January 1961, November 1961, September 1964, 
April 1968, and January 1971, the veteran did not contend, 
and evidence did not establish, any genitourinary disorder.  
Most importantly, his August 1971 retirement examination is 
unremarkable for evidence of any genitourinary disorder.  
SMRs, as a whole, do not support the veteran's claim for 
service connection as they do not reveal a chronic 
genitourinary disorder that lasted beyond service.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. 494-97.

In addition, the evidence as a whole does not show continuity 
of symptomatology since service.  38 C.F.R. § 3.303(b).  The 
veteran has generally asserted problems with urethritis since 
service in the 1950s.  However, at his personal and 
videoconference hearings, the veteran did not cite post-
service "flare-ups" of his genitourinary problems until the 
mis-1980s and 1990s, so at least 14 years after discharge 
from service, and almost 30 years after the last documented 
treatment for urinary symptoms during service.  The Federal 
Circuit Court has held that such a lengthy lapse of time 
between the alleged events in service and the initial 
manifestation of relevant symptoms and/or diagnosis after 
service is a factor for consideration in deciding a service-
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  The medical evidence of record confirms this 
assertion.  Significantly, earlier post-service Keesler AFB 
records and ROTC examinations from 1970s and early 1980s are 
entirely negative for any genitourinary complaints.  Keesler 
AFB records confirm that his first post-service treatment of 
a genitourinary disorder - urethritis - is from March and 
April of 1986.  Subsequent Keesler AFB and VA treatment 
records show occasional treatment for benign prostatic 
hypertrophy in 1994 and 1999.  It follows that there is no 
basis to award service connection for any genitourinary 
disorder based on chronicity in service or continuous 
symptoms thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. 
App. at 494-97.
    
Of equal significance is the report of the April 2003 VA 
genitourinary examiner, who, after a thorough review of the 
claims file, opined that the veteran did not have current 
urethritis, and that his "current benign prostatic 
hypertrophy is not related to his in-service treatment for 
urethritis."  Thus, there is clear, competent medical 
evidence that is flatly against a nexus finding.  Boyer, 210 
F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  The veteran's lay contentions in this case are 
outweighed by the highly probative medical opinion, which 
finds that the veteran's current benign prostatic hypertrophy 
has no relationship with his occasional treatment during 
service for urethritis several decades earlier.  This opinion 
is also clearly supported by the post-service medical 
evidence of record.    

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for a genitourinary 
disorder, so there is no reasonable doubt to resolve in the 
veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

Service connection for a genitourinary disorder, claimed as 
urethritis and/or benign prostatic hypertrophy, is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


